Although petitioner failed to submit medical evidence to support her contention of physical incapacitation, the lack of a reasonable excuse for failing to serve a timely notice of claim is not determinative (see Matter of Ansong v City of New York, 308 AD2d 333, 334 [2003]). Petitioner averred that she reported the essential facts of her accident to respondent’s management office within three days of her trip and fall. Accordingly, the court had a basis for finding that respondent acquired actual knowledge of the essential facts constituting the claim within the statutorily prescribed time period or a reasonable time thereafter (see General Municipal Law § 50-e [5]). Further, respondent has not shown that it was prejudiced by petitioner’s eight-month delay in seeking leave to serve a late notice of claim (see Laguna v New York City Hous. Auth., 74 AD3d 498, 499 [2010]). Indeed, there is no evidence of any witnesses to petitioner’s accident. Nor is there any contention that the step upon which petitioner allegedly tripped has changed from the date of her accident. Concur — Sweeny, Freedman and Manzanet-Daniels, JJ.